            Case 1:21-cv-00410-DKC Document 17 Filed 02/24/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 CHAMBER OF COMMERCE OF THE
 UNITED STATES OF AMERICA, et al.,
                                Plaintiffs,             Civ. No. 1:21-cv-410-DKC
 v.
                                                        DECLARATION OF SERVICE
 PETER FRANCHOT, in his official capacity as
 Comptroller of the Treasury of Maryland,
                                Defendant.


       I, Michael B. Kimberly, declare as follows:

       1.       I am a partner at the law firm of McDermott Will & Emery LLP in Washington,

D.C. and am counsel of record for plaintiffs in this case. I am over the age of eighteen. The facts

set forth in this declaration are based upon my personal knowledge, and I would competently

testify to them if called upon to do so.

       2.       On March 12, 2020, the Attorney General of Maryland announced that, due to the

COVID-19 pandemic and until further notice, his office “will be accepting service of process by

e-mail on the State, State agencies, and State officers sued in their official capacity.” The an-

nouncement directs that service be effected by email sent to civil_service@oag.state.md.us.

       3.       On February 24, 2021, at 8:46am, I served Peter Franchot, in his official capacity

as Comptroller of the Treasury of Maryland, with the complaint and summons in this case by email

addressed to civil_service@oag.state.md.us.

       4.       On February 24, 2021, at 11:35am, Assistant Attorney General Ryan Dietrich

confirmed receipt and acceptance of service by return email.

I declare under penalty of perjury that the above statements are true and correct.
Executed this 24the day of February, 2021, in Chevy Chase, Maryland.

                                                             /s/ Michael B. Kimberly


                                                 1
